

117 S2717 IS: Funding for Aviation Screeners and Threat Elimination Restoration Act
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2717IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to ensure that revenues collected from passengers as aviation security fees are used to help finance the costs of aviation security screening by repealing a requirement that a portion of such fees be credited as offsetting receipts and deposited in the general fund of the Treasury.1.Short titleThis Act may be cited as the Funding for Aviation Screeners and Threat Elimination Restoration Act or the FASTER Act.2.Repeal of requirement regarding crediting and deposit of a portion of aviation security fees(a)RepealSection 44940 of title 49, United States Code, is amended—(1)in subsection (c), by striking paragraph (3);(2)in subsection (f)—(A)by striking the heading and inserting Deposit and availability of fee.—;(B)by striking paragraph (1);(C)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and(D)by amending paragraph (1), as so redesignated, to read as follows:(1)shall be deposited into a separate account in the Treasury, which shall be available to the Administrator for expenditure only to pay the costs of activities and services for which the fee is imposed; and; and(3)by striking subsection (i).(b)Conforming amendmentSubsection (d)(4) of such section is amended by striking , other than subsection (i),.